Exhibit 10.2
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

                           
 
    )      
In the Matter of
    )      
 
    )      
 
    )      
 
    )     CONSENT ORDER
COMMUNITY FIRST BANK & TRUST
    )      
COLUMBIA, TENNESSEE
    )     FDIC-11-328b
 
    )      
 
    )      
 
    )      
(Insured State Nonmember Bank)
    )      
 
    )                    

     The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate
Federal banking agency for Community First Bank & Trust, Columbia, Tennessee
(“Bank”), under 12 U.S.C. § 1813(q).
The Bank, by and through its duly elected and acting board of directors
(“Board”), has executed a “STIPULATION TO THE ISSUANCE OF A CONSENT ORDER”
(“STIPULATION”), dated September 12, 2011, that is accepted by the FDIC. With
the STIPULATION, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices and violations of law or
regulation relating to inadequate capital; asset quality; earnings; management;
Board oversight; interest rate risk; internal controls; and liquidity to the
issuance of this CONSENT ORDER (“ORDER”) by the FDIC.
     Having determined that the requirements for issuance of an order under 12
U.S.C. § 1818(b) have been satisfied, the FDIC hereby orders that:

1



--------------------------------------------------------------------------------



 



COMPLIANCE COMMITTEE — NON-EMPLOYEE DIRECTORS REQUIRED
     1. Within 30 days after the effective date of this ORDER, the Bank’s Board
shall establish a committee of the board of directors charged with the
responsibility of ensuring that the Bank complies with the provisions of this
ORDER. Two-thirds of the members of such committee shall be directors not
employed in any capacity by the Bank other than as a director. The committee
shall report monthly to the full Bank’s Board, and a copy of the report and any
discussion relating to the report or the ORDER shall be noted in the minutes of
the Bank’s Board meetings. The establishment of this subcommittee shall not
diminish the responsibility or liability of the entire Bank’s Board to ensure
compliance with the provisions of this ORDER.
ALLOWANCE FOR LOAN AND LEASE LOSSES
AND AMENDED CALL REPORTS
     2. (a) Within 30 days after the effective date of this ORDER, the Bank
shall make provisions to its Allowance for Loan and Lease Losses (“ALLL”) in an
amount equal to those loans required to be charged off by this ORDER. The ALLL
should be funded by charges to current operating income and should be calculated
in accordance with generally accepted accounting standards and ALLL supervisory
guidance. After the initial provision is made, the Bank shall thereafter
maintain a reasonable ALLL. Prior to the end of each calendar quarter, the
Bank’s Board shall review the adequacy of the Bank’s ALLL. Such reviews shall
include, at a minimum, the Bank’s loan loss experience, an estimate of potential
loss exposure in the portfolio, trends of delinquent and non-accrual loans and
prevailing and prospective economic conditions. The minutes of the Bank’s Board
meetings at which such reviews are undertaken

2



--------------------------------------------------------------------------------



 



shall include complete details of the reviews and the resulting recommended
increases in the ALLL.
          (b) Within 30 days after the effective date of this ORDER, the Bank
shall review Consolidated Reports of Condition and Income filed with the FDIC on
or after December 31, 2010, and amend said reports if necessary to accurately
reflect the financial condition of the Bank as of the date of each such report.
In particular, such reports shall contain a reasonable ALLL. Reports filed after
the effective date of this ORDER shall also accurately reflect the financial
condition of the Bank as of the reporting date.
          (c) Within 30 days after the effective date of this ORDER, the Bank
must use Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification (“ASC”) Numbers 450 and 310 (formerly Statements Numbers 5 and 114)
for determining the Bank’s ALLL reserve adequacy. Provisions for loan losses
must be based on the inherent risk in the Bank’s loan portfolio. The directorate
must document with written reasons any decision not to require provisions for
loan losses in the Board’s minutes.
CAPITAL MAINTENANCE
     3. (a) On or before December 31, 2011 and thereafter while this ORDER is in
effect, the Bank, after establishing an ALLL, shall maintain its Tier 1 Leverage
Capital ratio equal to or greater than 8.5 percent of the Bank’s Average Total
Assets; shall maintain its Tier 1 Risk-Based Capital ratio equal to or greater
than 10 percent of the Bank’s Total Risk-Weighted Assets; and shall maintain its
Total Risk-Based Capital ratio equal to or greater than 12 percent of the Bank’s
Total Risk Weighted Assets.

3



--------------------------------------------------------------------------------



 



          (b) If any such capital ratios are less than required by the ORDER, as
determined as of the date of any Report of Condition and Income or at an
examination by the FDIC or the Tennessee Department of Financial Institutions
(“State”), the Bank shall, within 30 days after receipt of a written notice of
the capital deficiency from the Regional Director of the FDIC’s Dallas Regional
Office (“Regional Director”) and the Commissioner of the Tennessee Department of
Financial Institutions (“Commissioner”), present to the Regional Director and
the Commissioner a plan to increase the Bank’s Tier 1 Capital or to take such
other measures to bring all the capital ratios to the percentages required by
this ORDER. After the Regional Director and the Commissioner respond to the
plan, the Bank’s Board shall adopt the plan, including any modifications or
amendments requested by the Regional Director and the Commissioner.
          (c) Thereafter, to the extent such measures have not previously been
initiated, the Bank shall immediately initiate measures detailed in the plan, to
increase its Tier 1 Capital by an amount sufficient to bring all the Bank’s
capital ratios to the percentages required by this ORDER within 30 days after
the Regional Director and the Commissioner respond to the plan. Such increase in
Tier 1 Capital and any increase in Tier 1 Capital necessary to meet the capital
ratios required by this ORDER may be accomplished by:

  (1)   The sale of securities in the form of common stock; or

  (2)   The direct contribution of cash subsequent to March 14, 2011, by the
directors and/or shareholders of the Bank or by the Bank’s holding company; or

4



--------------------------------------------------------------------------------



 



  (3)   Receipt of an income tax refund or the capitalization subsequent to
March 14, 2011, of a bona fide tax refund certified as being accurate by a
certified public accounting firm; or

  (4)   Any other method approved by the Regional Director and the Commissioner.

          (d) If all or part of the increase in Tier 1 Capital required by this
ORDER is to be accomplished by the sale of new securities, the Bank’s Board
shall adopt and implement a plan for the sale of such additional securities,
including soliciting proxies and the voting of any shares or proxies owned or
controlled by them in favor of the plan. Should the implementation of the plan
involve a public distribution of the Bank’s securities (including a distribution
limited only to the Bank’s existing shareholders), the Bank shall prepare
offering materials fully describing the securities being offered, including an
accurate description of the financial condition of the Bank and the
circumstances giving rise to the offering, and any other material disclosures
necessary to comply with Federal securities laws. Prior to the implementation of
the plan, and in any event, not less than 20 days prior to the dissemination of
such materials, the plan and any materials used in the sale of the securities
shall be submitted to the FDIC, Accounting and Securities Disclosure Section,
Washington, D.C. 20429, for review. Any changes requested to be made in the plan
or the materials by the FDIC shall be made prior to their dissemination. If the
increase in Tier 1 Capital is to be provided by the sale of non-cumulative
perpetual preferred stock, then all terms and conditions of the issue shall be
presented to the Regional Director and the Commissioner for prior approval.
          (e) In complying with the provisions of this ORDER and until such time
as any such public offering is terminated, the Bank shall provide to any
subscriber and/or purchaser

5



--------------------------------------------------------------------------------



 



of the Bank’s securities written notice of any planned or existing development
or other change which is materially different from the information reflected in
any offering materials used in connection with the sale of the Bank’s
securities. The written notice required by this paragraph shall be furnished
within 10 days after the date such material development or change was planned or
occurred, whichever is earlier, and shall be furnished to every purchaser and/or
subscriber who received or was tendered the information contained in the Bank’s
original offering materials.
          (f) The Capital Plan must include a contingency plan (“Contingency
Plan”) that shall include a plan to sell or merge the Bank in the event that the
Bank:

  (1)   Fails to maintain the minimum capital ratios required by the ORDER;

  (2)   Fails to submit an acceptable Capital Plan; or

  (3)   Fails to implement or adhere to a Capital Plan approved by the Regional
Director and the Commissioner.

The Bank shall be required to implement the Contingency Plan only upon written
notice from the Regional Director and the Commissioner.
          (g) The Bank shall comply with the FDIC’s Statement of Policy on
Risk-Based Capital found in Appendix A to Part 325 of the FDIC’s Rules and
Regulations, 12 C.F.R. Part 325, App. A.
          (h) All terms relating to capital shall be calculated according to the
methodology set forth in Part 325 of the FDIC’s Rules and Regulations, 12 C.F.R.
Part 325.

6



--------------------------------------------------------------------------------



 



DIVIDEND RESTRICTION
     4. While this ORDER is in effect, the Bank shall not declare or pay any
cash dividend without the prior written consent of the Regional Director and the
Commissioner.
CORRECTION OF VIOLATIONS
     5. (a) Within 30 days after the effective date of this ORDER, the Bank
shall eliminate and/or correct all violations of law and regulation and also
address contraventions of policy noted in the Report of Examination.
          (b) Within 30 days after the effective date of this ORDER, the Bank
shall implement procedures to ensure future compliance with all applicable laws
and regulations.
MANAGEMENT — BOARD SUPERVISION
     6. Within 30 days after the effective date of this ORDER, the Bank’s Board
shall increase its participation in the affairs of the Bank by assuming full
responsibility for the approval of the Bank’s policies and objectives and for
the supervision of management, including all the Bank’s activities. The Board’s
participation in the Bank’s affairs shall include, at a minimum, monthly
meetings in which the following areas shall be reviewed and approved by the
Board: reports of income and expenses; new, overdue, renewed, insider,
charged-off, delinquent, nonaccrued, and recovered loans; investment activities;
operating policies; and individual committee actions. The Bank’s Board minutes
shall document the Board’s reviews and approvals, including the names of any
dissenting directors.

7



--------------------------------------------------------------------------------



 



MANAGEMENT CLAUSE — STAFFING STUDY
     7. (a) Within 60 days after the effective date of this ORDER, the Bank
shall retain a bank consultant acceptable to the Regional Director and the
Commissioner. The consultant shall develop a written analysis and assessment of
the Bank’s management and staffing needs (“Management Plan”) for the purpose of
providing qualified management for the Bank.
          (b) The Bank shall provide the Regional Director and the Commissioner
with a copy of the proposed engagement letter or contract with the consultant
for review before it is executed. The contract or engagement letter, at a
minimum, should include:

  (1)   A description of the work to be performed under the contract or
engagement letter;

  (2)   The responsibilities of the consultant;

  (3)   An identification of the professional standards covering the work to be
performed;

  (4)   Identification of the specific procedures to be used when carrying out
the work to be performed;

  (5)   The qualifications of the employee(s) who are to perform the work;

  (6)   The time frame for completion of the work;

  (7)   Any restrictions on the use of the reported findings; and

  (8)   A provision for unrestricted examiner access to work papers.

          (c) The Management Plan shall be developed within 90 days after the
effective date of this ORDER. The Management Plan shall include, at a minimum:

8



--------------------------------------------------------------------------------



 



  (1)   Identification of both the type and number of officer positions needed
to properly manage and supervise the affairs of the Bank;

  (2)   Identification and establishment of such Bank committees as are needed
to provide guidance and oversight to active management;

  (3)   Evaluation of all Bank officers and staff members to determine whether
these individuals possess the ability, experience and other qualifications
required to perform present and anticipated duties, including adherence to the
Bank’s established policies and practices, and restoration and maintenance of
the Bank in a safe and sound condition; and

  (4)   A plan to recruit and hire any additional or replacement personnel with
the requisite ability, experience and other qualifications to fill those officer
positions identified in the Management Plan.

          (d) The Management Plan shall be submitted to the Regional Director
and the Commissioner for review and comment upon its completion. Within 30 days
from the receipt of any comments from the Regional Director and the
Commissioner, and after the adoption of any recommended changes, the Bank shall
approve the Management Plan and record its approval in the Bank’s Board minutes.
Thereafter, the Bank, its directors, officers, and employees shall implement and
follow the Management Plan and/or any subsequent modification.
POLICY FOR REIMBURSEMENT OF INSIDERS’ EXPENSES
     8. (a) Within 60 days after the effective date of this ORDER, the Bank
shall formulate and submit to the Regional Director and the Commissioner for
review and comment a

9



--------------------------------------------------------------------------------



 



written policy covering expense reimbursements to its directors, officers, and
employees. At a minimum, the policy shall include:

  (1)   Provisions which specify reasonable limitations for all categories of
expenses related to customer entertainment and business development;

  (2)   Provisions which require complete documentation of all expenses related
to customer entertainment and business development prior to Bank reimbursement.
At a minimum, the Bank shall require the submission of original receipt(s),
identification of the person(s) entertained, and the business purpose of the
expense; and

  (3)   Provisions which prohibit the reimbursement of personal expenses of the
Bank’s directors, officers, and employees.

          (b) While this ORDER is in effect, the Bank’s Board shall conduct
monthly reviews of all expenses submitted for customer entertainment, business
development, and/or any other expense submitted by the Bank’s officers and
directors, with the results of the reviews stated in the meeting minutes of the
Bank’s Board at which such reviews are performed. On a monthly basis, the Bank
shall either seek reimbursement for any expenses paid which are not in
conformance with the policy established pursuant to this paragraph or shall
state in the Board’s meeting minutes the full justification for deviations from
the policy.
          (c) Within 30 days after the receipt of any such comments from the
Regional Director and the Commissioner, and after adoption of any recommended
changes, the Bank shall approve the policy, which approval shall be recorded in
the Board’s meeting minutes. Thereafter, the Bank shall implement and follow the
policy.

10



--------------------------------------------------------------------------------



 



STRATEGIC PLAN
     9. (a) Within 120 days after the effective date of this ORDER, the Bank
shall prepare and adopt a comprehensive strategic plan. The strategic plan
required by this paragraph shall contain an assessment of the Bank’s current
financial condition and market area, and a description of the operating
assumptions that form the basis for major projected income and expense
components.
          (b) The written strategic plan shall address, at a minimum:

  (1)   Strategies for pricing policies and asset/liability management;

  (2)   Plans for sustaining adequate liquidity, including back-up lines of
credit to meet any unanticipated deposit withdrawals;

  (3)   Goals for reducing problem loans;

  (4)   Plans for attracting and retaining qualified individuals to fill
vacancies in the lending and accounting functions;

  (5)   Financial goals, including pro forma statements for asset growth,
capital adequacy, and earnings;

  (6)   Formulation of a mission statement and the development of a strategy to
carry out that mission.

          (c) The Bank shall submit the strategic plan to the Regional Director
and the Commissioner for review and comment. After consideration of all such
comments, the Bank shall approve the plan, which approval shall be recorded in
the minutes of the Bank’s Board meeting. Thereafter, the Bank shall implement
and follow the strategic plan.

11



--------------------------------------------------------------------------------



 



          (d) Within 30 days after the end of each calendar quarter following
the adoption of the strategic plan, the Bank’s Board shall evaluate the Bank’s
performance in relation to the strategic plan required by this paragraph and
record the results of the evaluation, and any actions taken by the Bank, in the
minutes of the Bank’s Board meeting at which such evaluation is undertaken.
          (e) The strategic plan required by this ORDER shall be revised and
submitted to the Regional Director and the Commissioner for review and comment
30 days after the end of each calendar year for which this ORDER is in effect.
Within 30 days after receipt of all such comments from the Regional Director and
the Commissioner and after consideration of all such comments, the Bank shall
approve the revised plan, which approval shall be recorded in the minutes of the
Bank’s Board meeting. Thereafter, the Bank shall implement the revised plan.
BUSINESS PLAN
     10. While this ORDER is in effect, the Bank shall not enter into any new
line of business without the prior written consent of the Regional Director.
BUDGET AND PROFIT PLAN
     11. (a) Within 120 days after the effective date of this ORDER, the Bank
shall formulate and submit to the Regional Director and the Commissioner for
review and comment a written profit plan and a realistic, comprehensive budget
for all categories of income and expense for calendar year 2012. The plan
required by this paragraph shall contain formal goals and strategies, be
consistent with sound banking practices, reduce discretionary expenses,

12



--------------------------------------------------------------------------------



 



improve the Bank’s overall earnings and net interest income, and shall contain a
description of operating assumptions that form the basis for major projected
income and expense components.
          (b) The written profit plan shall address, at a minimum:

  (1)   An analysis of the Bank’s pricing structure; and

  (2)   A recommendation for reducing the Bank’s cost of funds.

          (c) Within 30 days after the end of each calendar quarter following
completion of the profit plan and budget required by this paragraph, the Bank’s
Board shall evaluate the Bank’s actual performance in relation to the written
profit plan and budget, record the results of the evaluation, and note any
actions taken by the Bank in the minutes of the Bank’s Board meeting when such
evaluation is undertaken.
          (d) A written profit plan and budget shall be prepared for each
calendar year for which this ORDER is in effect and shall be submitted to the
Regional Director and the Commissioner for review and comment within 30 days
after the end of each year. Within 30 days after receipt of all such comments
from the Regional Director and the Commissioner and after adoption of any
recommended changes, the Bank shall approve the written profit plan and budget,
which approval shall be recorded in the minutes of a Board meeting. Thereafter,
the Bank shall implement and follow the plan.
RESTRICTION ON ADVANCES TO CLASSIFIED BORROWERS
     12. (a) While this ORDER is in effect, the Bank shall not extend, directly
or indirectly, any additional credit to or for the benefit of any borrower whose
existing credit has been classified Loss by the FDIC or the State as the result
of its examination of the Bank, either in whole or in part, and is uncollected,
or to any borrower who is already obligated in any

13



--------------------------------------------------------------------------------



 



manner to the Bank on any extension of credit, including any portion thereof,
that has been charged off the books of the Bank and remains uncollected. The
requirements of this paragraph shall not prohibit the Bank from renewing credit
already extended to a borrower after full collection, in cash, of interest due
from the borrower.
          (b) While this ORDER is in effect, the Bank shall not extend, directly
or indirectly, any additional credit to or for the benefit of any borrower whose
extension of credit is classified Doubtful and/or Substandard by the FDIC or the
State as the result of its examination of the Bank, either in whole or in part,
and is uncollected, unless the Bank’s Board has signed a detailed written
statement giving reasons why failure to extend such credit would be detrimental
to the best interests of the Bank. The statement shall be placed in the
appropriate loan file and included in the minutes of the applicable Bank’s Board
meeting.
CLASSIFIED ASSETS — CHARGE-OFF AND REDUCTION
     13. (a) Within 30 days after the effective date of this ORDER, the Bank
shall, to the extent that it has not previously done so, eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
Loss by the FDIC or the State as a result of the examination of the Bank as of
March 14, 2011. Reduction of these assets through proceeds of loans made by the
Bank shall not be considered “collection” for the purpose of this paragraph.
          (b) Within 60 days after the effective date of this ORDER, the Bank
shall submit a written plan to reduce the remaining assets classified Doubtful
and Substandard as of March 14, 2011, (“Classified Asset Plan”) to the Regional
Director and the Commissioner for review. The Classified Asset Plan shall
address each asset so classified with a balance of $1,000,000 or greater. The
Classified Asset Plan shall include any classified assets identified

14



--------------------------------------------------------------------------------



 



subsequent to the March 14, 2011 examination by the Bank internally or by the
FDIC or the Department in a subsequent visitation or examination. For each
identified asset, the Classified Asset Plan should provide the following
information:

  (1)   The name under which the asset is carried on the books of the Bank;

  (2)   Type of asset;

  (3)   Actions to be taken in order to reduce the classified asset; and

  (4)   Time frames for accomplishing the proposed actions.

     The plan shall also include, at a minimum:

  (1)   Review the financial position of each such borrower, including the
source of repayment, repayment ability, and alternate repayment sources; and

  (2)   Evaluate the available collateral for each such credit, including
possible actions to improve the Bank’s collateral position. In addition, the
Bank’s plan shall contain a schedule detailing the projected reduction of total
classified assets on a quarterly basis. Further, the plan shall contain a
provision requiring the submission of monthly progress reports to the Bank’s
board of directors and a provision mandating a review by the Bank’s board of
directors.

          (c) The Bank shall present the plan to the Regional Director and the
Commissioner for review. Within 30 days after the Regional Director’s and the
Commissioner’s response, the plan, including any requested modifications or
amendments shall be adopted by the Bank’s board of directors which approval
shall be recorded in the minutes of the meeting of the

15



--------------------------------------------------------------------------------



 



Bank’s board of directors. The Bank shall then immediately initiate measures
detailed in the plan to the extent such measures have not been initiated.
          (d) For purposes of the plan, the reduction of adversely classified
assets as of (exam date) shall be detailed using quarterly targets expressed as
a percentage of the Bank’s Tier 1 Capital plus the Bank’s Allowance for Loan and
Lease Losses and may be accomplished by:

  (1)   Charge-off;

  (2)   Collection;

  (3)   Sufficient improvement in the quality of adversely classified assets so
as to warrant removing any adverse classification, as determined by the FDIC or
the State; or

  (4)   Increase in the Bank’s Tier I Capital.

          (e) While this ORDER is in effect, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
Loss as determined at any future visitation or examination conducted by the FDIC
or the Department.
REDUCTION OF DELINQUENCIES
     14. (a) Within 60 days after the effective date of this ORDER, the Bank
shall formulate and submit to the Regional Director and the Commissioner for
review and comment a written plan for the reduction and collection of delinquent
loans. Such plan shall include, but not be limited to, provisions which:

  (1)   Prohibit the extension of credit for the payment of interest;

  (2)   Delineate areas of responsibility for implementing and monitoring the
Bank’s collection policies;

16



--------------------------------------------------------------------------------



 



  (3)   Establish specific collection procedures to be instituted at various
stages of a borrower’s delinquency;

  (4)   Establish dollar levels to which the Bank shall reduce delinquencies
within 90 days; and

  (5)   Provide for the submission of monthly written progress reports to the
Bank’s Board for review and notation in the meeting minutes of the Bank’s Board.

          (b) For purposes of the plan, “reduce” means to:

  (1)   Charge-off; or

  (2)   Collect.

          (c) After the Regional Director and the Commissioner have responded to
the plan, the Bank’s Board shall adopt the plan as amended or modified by the
Regional Director and the Commissioner. The plan will be implemented immediately
to the extent that the provisions of the plan are not already in effect at the
Bank.
CONCENTRATIONS — PLAN FOR REDUCTION
     15. (a) Within 120 days after the effective date of this ORDER, the Bank
shall formulate and submit to the Regional Director and the Commissioner for
review and comment a written plan to reduce its construction and land
development loans to not more than 100 percent of the Bank’s total Tier 1
Capital and commercial real estate loans (other than owner-occupied CRE loans)
to 300 percent of the Bank’s total Tier 1 Capital. Such plan shall prohibit any
additional advances that would increase the concentrations or create new
concentrations and shall include, but not be limited to:

17



--------------------------------------------------------------------------------



 



  (1)   Dollar levels to which the Bank shall reduce each concentration; and

  (2)   Provisions for the submission of monthly written progress reports to the
Bank’s Board for review and notation in the meeting minutes of the Bank’s Board.

          (b) For purposes of the plan, “reduce” means to:

  (1)   Charge-off;

  (2)   Collect; or

  (3)   Increase Tier 1 Capital.

          (c) After the Regional Director and the Commissioner have responded to
the plan, the Bank’s Board shall adopt the plan as amended or modified by the
Regional Director and the Commissioner. The plan shall be implemented
immediately to the extent that the provisions of the plan are not already in
effect at the Bank.
LOAN COMMITTEE AND LOAN REVIEW REQUIREMENTS
     16. (a) Within 30 days after the effective date of this ORDER, the Bank’s
Board shall establish a loan review committee to periodically review the Bank’s
loan portfolio and identify and categorize problem credits. The committee shall
file a report with the Bank’s Board at each Board meeting. This report shall
include the following information:

  (1)   The overall quality of the loan portfolio;

  (2)   The identification, by type and amount, of each problem or delinquent
loan;

18



--------------------------------------------------------------------------------



 



  (3)   The identification of all loans not in conformance with the Bank’s
lending policy; and

  (4)   The identification of all loans to officers, directors, principal
shareholders or their related interests.

          (b) At least two thirds of the members of the loan review committee
shall be Independent Directors. For purposes of this ORDER, a person who is an
Independent Director shall be any individual:

  (1)   Who is not an officer of the Bank, any subsidiary of the Bank or any of
its affiliated organizations;

  (2)   Who does not own more than 5 percent of the Bank or holding company
outstanding shares;

  (3)   Who is not related by blood or marriage to an officer or director of the
Bank or to any shareholder owning more than 5 percent of the Bank and holding
company’s outstanding shares, and who does not otherwise share a common
financial interest with such officer, director or shareholder; and

  (4)   Who is not indebted to the Bank, directly or indirectly, by marriage,
common financial interest, or the indebtedness of any entity in which the
individual has a substantial financial interest in an amount exceeding 5 percent
of the Bank’s total Tier 1 Capital and ALLL; or

  (5)   Who is deemed to be an Independent Director for purposes of this ORDER
by the Regional Director and the Commissioner.

19



--------------------------------------------------------------------------------



 



LOAN POLICY
     17. (a) Within 90 days after the effective date of this ORDER, and annually
thereafter, the Bank’s Board shall review the Bank’s loan policy and procedures
for effectiveness and, based upon this review, shall make all necessary
revisions to the policy in order to strengthen the Bank’s lending procedures and
abate additional loan deterioration. The revised written loan policy shall be
submitted to the Regional Director and the Commissioner for review and comment
upon its completion.
          (b) The initial revisions to the Bank’s loan policy required by this
paragraph, at a minimum, shall include provisions:

  (1)   Designating the Bank’s normal trade area;

  (2)   Establishing review and monitoring procedures to ensure that all lending
personnel are adhering to established lending procedures and that the
directorate is receiving timely and fully documented reports on loan activity,
including deviations from policy;

  (3)   Requiring that all extensions of credit originated or renewed by the
Bank be supported by current credit information and collateral documentation,
including lien searches and the perfection of security interests; have a defined
and stated purpose; and have a predetermined and realistic repayment source and
schedule. Credit information and collateral documentation shall include current
financial information, profit and loss statements or copies of tax

20



--------------------------------------------------------------------------------



 



      returns, and cash flow projections, and shall be maintained throughout the
term of the loan;

  (4)   Requiring loan committee review and monitoring of the status of
repayment and collection of overdue and maturing loans, as well as all loans
classified “Substandard” in the Report of Examination;

  (5)   Requiring the establishment and maintenance of a loan grading system and
internal loan watch list;

  (6)   Requiring a written plan to lessen the risk position in each line of
credit identified as a problem credit on the Bank’s internal loan watch list;

  (7)   Prohibiting the capitalization of interest or loan-related expenses
unless the Bank’s Board formally approves such extensions of credit as being in
the best interest of the Bank and provides detailed written support of its
position in the Bank’s Board minutes;

  (8)   Requiring that extensions of credit to any of the Bank’s executive
officers, directors, or principal shareholders, or to any related interest of
such person, be thoroughly reviewed for compliance with all provisions of
Regulation O, 12 C.F.R. Part 215 and Section 337.3 of the FDIC’s Rules and
Regulations, 12 C.F.R. § 337.3.

  (9)   Requiring prior written approval by the Bank’s Board for any extension
of credit, renewal, or disbursement in an amount which,

21



--------------------------------------------------------------------------------



 



      when aggregated with all other extensions of credit to that person and
related interests of that person, exceeds 25 percent of total capital. For the
purpose of this paragraph “Related Interest” is defined as in Section 215.2(n)
of Regulation O, 12 C.F.R. § 215.2(n);

  (10)   Requiring a non-accrual policy in accordance with the Federal Financial
Institutions Examination Council’s Instructions for the Consolidated Reports of
Condition and Income;

  (11)   Requiring accurate reporting of past due loans to the Bank’s Board on
at least a monthly basis;

  (12)   Addressing concentrations of credit and diversification of risk,
including goals for portfolio mix, establishment of limits within loan and other
asset categories, and development of a tracking and monitoring system for the
economic and financial condition of specific geographic locations, industries,
and groups of borrowers;

  (13)   Requiring guidelines and review of out-of-territory loans which, at a
minimum, shall include complete credit documentation, approval by a majority of
the Bank’s Board prior to disbursement of funds, and a detailed written
explanation of why such a loan is in the best interest of the Bank;

  (14)   Establishing standards for extending unsecured credit;

  (15)   Incorporating collateral valuation requirements, including:

  a.   Maximum loan-to-collateral-value limitations;

22



--------------------------------------------------------------------------------



 



  b.   A requirement that the valuation be completed prior to a commitment to
lend funds;

  c.   A requirement for periodic updating of valuations; and

  d.   A requirement that the source of valuations be documented in Bank
records;

  (16)   Establishing standards for initiating collection efforts;

  (17)   Establishing guidelines for recognition of loss through charge-off;

  (18)   Prohibiting the extension of a maturity date, advancement of additional
credit or renewal of a loan to a borrower whose obligations to the Bank were
classified “Substandard,” “Doubtful,” or “Loss,” whether in whole or in part, as
of March 14, 2011, or by the FDIC or State in a subsequent Report of
Examination, without the full collection in cash of accrued and unpaid interest,
unless the loans are well secured and/or are supported by current and complete
financial information, and the renewal or extension has been approved in writing
by a majority of the Bank’s Board;

  (19)   Establishing officer lending limits and limitations on the aggregate
level of credit to any one borrower which can be granted without the prior
approval of the Bank’s Board;

  (20)   Requiring that collateral appraisals be completed prior to the making
of secured extensions of credit, and that periodic collateral valuations be
performed for all secured loans listed on the Bank’s internal watch list,
criticized in any internal or outside audit report

23



--------------------------------------------------------------------------------



 



    of the Bank, or criticized in any Report of Examination of the Bank by the
FDIC or the State;

  (21)   Prohibiting the issuance of standby letters of credit unless the
letters of credit are well secured and/or are supported by current and complete
financial information;

  (22)   Prohibiting the payment of any overdraft in excess of $50,000 without
approval of the Chief Credit Officer or the President/CEO;

  (23)   Establishing limitations on the maximum volume of loans in relation to
total assets; and

  (24)   Establishing review and monitoring procedures to ensure compliance with
FDIC’s regulation on appraisals pursuant to Part 323 of the FDIC’s Rules and
Regulations, 12 C.F.R. Part 323.

          (c) The Bank shall submit the foregoing policies to the Regional
Director and the Commissioner for comment. After the Regional Director and the
Commissioner have responded to the policies, the Bank’s Board shall adopt the
policies as amended or modified by the Regional Director and the Commissioner.
The policies will be implemented immediately to the extent that they are not
already in effect at the Bank.
SHAREHOLDER NOTIFICATION
     18. After the effective date of this ORDER, the Bank shall send to its
parent holding company a copy of this ORDER, or otherwise furnish to its parent
holding company a description of this ORDER, in conjunction with the Bank’s next
shareholder communication.

24



--------------------------------------------------------------------------------



 



PROGRESS REPORTS
     19. (a) Within 30 days after the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Regional Director
and the Commissioner written progress reports signed by each member of the
Bank’s Board, detailing the actions taken to secure compliance with the ORDER
and the results thereof. Such reports may be discontinued when the corrections
required by this ORDER have been accomplished and the Regional Director and the
Commissioner have released, in writing, the Bank from making further reports.
     The provisions of this ORDER shall not bar, stop, or otherwise prevent the
FDIC or any other federal or state agency or department from taking any other
action against the Bank or any of the Bank’s current or former
institution-affiliated parties.
     This ORDER shall be effective on the date of issuance.
     The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
     Provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the FDIC.
     Issued pursuant to delegated authority this 12th day of September 2011.

                  /s/ Kristie K. Elmquist       Kristie K. Elmquist      Acting
Regional Director
Dallas Region
Division of Risk Management Supervision
Federal Deposit Insurance Corporation     

25